
	
		II
		111th CONGRESS
		2d Session
		S. 3757
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Feingold (for
			 himself and Mr. Leahy) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To reaffirm United States objectives in Ethiopia and
		  encourage critical democratic and humanitarian principles and practices, and
		  for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Support for Democracy and Human
			 Rights in Ethiopia Act of 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)Despite progress
			 and an estimated annual growth rate of nearly 10 percent, Ethiopia remains one
			 of the poorest and most hunger-prone countries in the world, with more than
			 half of the population of 78,000,000 living on less than $1 per day.
			(2)Since the
			 collapse of the Derg and overthrow of the Mengistu regime in 1991, the
			 Ethiopian Peoples’ Revolutionary Democratic Front-led government has overseen
			 the introduction of a multiparty system and the adoption of a new constitution
			 that guarantees economic, social, and cultural rights and states that
			 human and democratic rights of peoples and citizens shall be
			 protected.
			(3)Ethiopia and
			 Eritrea fought a bloody border war between 1998 and 2000, and, despite the
			 Algiers Accord ending the conflict and the agreement to abide by the final and
			 binding Ethiopia-Eritrea Border Commission (EEBC) arbitration, the Government
			 of Ethiopia has refused to comply with the final physical demarcation of the
			 border and the Government of Eritrea has expelled the United Nations
			 peacekeeping force, causing regional instability and keeping alive the
			 possibility of a renewed border war.
			(4)According to the
			 March 2010 report by the United Nations Monitoring Group on Somalia, “Since the
			 cessation of hostilities between the [Ethiopia and Eritrea] in 2000, Asmara has
			 sought to counter Ethiopian influence in the region and supported armed groups
			 within Ethiopia who oppose the current government. Since 2006, and possibly
			 earlier, Eritrea has supported opposition to the Transitional Federal
			 Government, which it perceives as a proxy for the Government of
			 Ethiopia.”
			(5)Sporadic fighting
			 has continued between Ethiopian National Defense Forces (ENDF) and armed
			 opposition Ogaden National Liberation Front (ONLF) in the Somali Region of
			 Ethiopia. Stringent restrictions continue to be placed on media and aid
			 workers, making it difficult for independent observers and aid workers to
			 monitor or respond to the humanitarian and human rights situation, including
			 the behavior of the Ethiopian National Defense Forces, allied militia forces,
			 and the Ogaden National Liberation Front.
			(6)Credible sources
			 indicate there are ongoing and serious human rights abuses against civilians in
			 the Somali Region, including arbitrary arrests and detentions by military,
			 police and paramilitary forces; allegations of torture in military and police
			 custody, including sexual violence against women and girls; and diversion of
			 food aid intended for civilian communities.
			(7)In the run up to
			 the 2010 elections, the Ethiopian Parliament passed a number of new laws,
			 including the Charities and Societies Proclamation and the Anti-Terrorism
			 Proclamation, which severely restrict freedom of expression, freedom of
			 association, peaceful assembly, and the right to a fair trial, while broadening
			 the definition of terrorism.
			(8)The Department of
			 State’s 2009 Country Reports on Human Rights Practices states that
			 although the constitution and law prohibit the use of torture and
			 mistreatment … [o]pposition political party leaders reported frequent and
			 systematic abuse and intimidation of their supporters by police and regional
			 militias and that opposition UDJ party president Birtukan
			 Mideksa, whose pardon was revoked and life sentence reinstate in December 2008,
			 remain in prison throughout the year. She was held in solitary confinement …
			 despite a court ruling that indicate it was a violation of her constitutional
			 rights.
			(9)In its 2010
			 Freedom in the World report, Freedom House noted that, in the run up to
			 elections, Ethiopia saw a narrowing of political activity … and
			 that the government cracked down on operations of nongovernmental
			 organizations and … a series of arrests of opposition figures.
			(10)The European
			 Union Election Observer Mission noted in its preliminary statement on the May
			 23, 2010 elections, The National Electoral Board of Ethiopia
			 administered the electoral process in an efficient and competent manner, but
			 failed to dispel opposition parties' lack of trust in its independence. While
			 several positive improvements have been introduced, the electoral process fell
			 short of certain international commitments, notably regarding the transparency
			 of the process and the lack of a level playing field for all contesting
			 parties.
			(11)In testimony
			 before the Subcommittee on Africa and Global Health of the Committee on Foreign
			 Affairs of the House of Representatives, Assistant Secretary of State for
			 African Affairs Johnnie Carson stated that [w]hile the [Ethiopian]
			 elections were calm and peaceful and largely without any kind of violence we
			 note with some degree of remorse that the elections there were not up to
			 international standards, and that [i]t is important that
			 Ethiopia move forward in strengthening its democratic institutions and when
			 elections are held that it level the playing field to give everyone a free
			 opportunity to participate without fear or favor.
			(12)On May 25th,
			 2010, the National Security Council’s spokesman Mike Hammer, released a
			 statement which noted with concern that The limitation of independent
			 observation and the harassment of independent media representatives [in
			 Ethiopia] are deeply troubling … [and that an] environment conducive to free
			 and fair elections was not in place even before Election Day. The
			 statement also noted that [i]n recent years, the Ethiopian government
			 has taken steps to restrict political space for the opposition through
			 intimidation and harassment, tighten its control over civil society, and
			 curtail the activities of independent media. We are concerned that these
			 actions have restricted freedom of expression and association and are
			 inconsistent with the Ethiopian government’s human rights
			 obligations.
			3.Statement of
			 policyIt is the policy of the
			 United States—
			(1)to support and
			 encourage efforts by the people and Government of Ethiopia—
				(A)to achieve a
			 participatory multiparty democracy, an active and unhindered civil society,
			 rule of law and accountability, judicial capacity and independence, freedom of
			 the press, respect for human rights, and economic development; and
				(B)to develop a
			 comprehensive strategy to combat extremism and terrorism in a manner consistent
			 with international law;
				(2)to promote peace
			 and stability, equal access to humanitarian assistance regardless of gender,
			 ethnicity, religion, or political views, and good governance, transparency, and
			 accountability;
			(3)to seek the
			 unconditional release of all political prisoners and prisoners of conscience in
			 Ethiopia, and the repeal of laws that enable politically motivated arrests
			 without due process;
			(4)to prohibit
			 funding to any unit of the Ethiopian security forces if the Secretary of State
			 has credible information that such unit has committed a gross violation of
			 human rights, unless the Secretary certifies to the appropriate congressional
			 committees that the Government of Ethiopia is taking effective measures to
			 bring the responsible members of the security forces unit to justice;
			 and
			(5)to seek a
			 resolution of the ongoing dispute between the Government of Ethiopia and the
			 Government of Eritrea consistent with the Ethiopia-Eritrea Border Commission
			 arbitration decisions on border demarcation, to press the Government of Eritrea
			 to cease all support for armed opposition groups in Ethiopia and the region,
			 and to urge both Governments to contribute constructively to stability
			 throughout the Horn of Africa, especially in Somalia.
			4.Sense of
			 CongressIt is the sense of
			 Congress that the United States Government should—
			(1)build on
			 successful diplomatic efforts that contributed to the October 2007 release of
			 political prisoners in Addis Ababa, and press the Ethiopian government to
			 release Birtukan Mideksa, as well as other political prisoners;
			(2)urge the
			 Government of Ethiopia to repeal or at a minimum amend the Civil Society
			 Proclamation, the Anti-Terrorism Proclamation, and the Mass Media and Freedom
			 of Information Proclamation in order to genuinely protect the constitutional
			 rights and freedoms of all Ethiopian citizens;
			(3)press the
			 Government of Ethiopia to allow human rights and humanitarian groups, as well
			 as the media, to have unfettered access to areas of concern throughout the
			 country;
			(4)encourage and
			 assist the United Nations and other independent organizations and the media to
			 investigate credible reports of gross violations of human rights or
			 international humanitarian law in the Somali region of Ethiopia, to publish any
			 information of serious abuse, and send consistent messages to the Government of
			 Ethiopia that the continuation of such violations or impunity in this region,
			 or Ethiopia more generally, has consequences for relations between the United
			 States and Ethiopia; and
			(5)encourage the
			 Governments of both Ethiopia and Eritrea to immediately take steps to lessen
			 tensions, physically demarcate the border in accord with the Ethiopia-Eritrea
			 Border Commission decision, and promote normalization of relations between the
			 two countries.
			5.Restrictions on
			 assistance
			(a)Conditions
				(1)Prohibition of
			 fundsNotwithstanding any other provision of law, assistance may
			 not be provided to the Government of Ethiopia unless the Secretary of State
			 certifies annually that the Government of Ethiopia has taken demonstrable
			 steps—
					(A)to ensure the
			 autonomy and fundamental freedoms of civil society organizations to pursue work
			 on civic education, democratization, good governance, accountability, human
			 rights, and conflict resolution, without excessive government intervention or
			 intimidation;
					(B)to respect the
			 rights of and permit non-violent political parties to operate free from
			 intimidation and harassment, including releasing opposition political leaders
			 currently imprisoned;
					(C)to strengthen the
			 independence of its judiciary, including developing the capacity of the
			 judiciary at the national, regional, and local levels;
					(D)to allow Voice of
			 America and other independent media to operate and broadcast without
			 interference in Ethiopia;
					(E)to promote
			 respect for human rights and accountability within its security forces,
			 including undertaking credible investigations into any allegations of abuse and
			 ensuring appropriate punishment; and
					(F)to ensure that
			 humanitarian and development entities, including those of the United Nations,
			 have unfettered access to all regions of the country without prejudice to the
			 political views of recipients.
					(2)WaiverThe
			 prohibition included in paragraph (1) shall not apply if the Secretary of State
			 certifies in writing to Congress that waiving such a prohibition is in the
			 national security interest of the United States.
				(b)ExceptionsThe
			 prohibitions in paragraph (1) shall not apply to—
				(1)health and
			 HIV/AIDS assistance;
				(2)humanitarian
			 assistance; or
				(3)emergency food
			 aid.
				(c)ReportNot
			 later than 120 days after exercising a waiver pursuant to subsection (a)(2),
			 and every 90 days thereafter, the Secretary of State shall submit a report to
			 the appropriate congressional committees assessing progress made by the
			 Government of Ethiopia in the areas set forth in subparagraphs (A) through (F)
			 of subsection (a)(2).
			6.DefinitionsIn this Act the term appropriate
			 congressional committees means—
			(1)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate; and
			(2)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.
			
